Title: Thomas Jefferson to Luis de Onís, 28 April 1814
From: Jefferson, Thomas
To: Onís, Luis de


          Monticello Apr. 28. 14.
          I thank you, Sir, for the copy of the new constitution of Spain which you have been so kind as to send me; and I sincerely congratulate yourself & the Spanish nation on this great stride towards political happiness.
			 the invasion of Spain has been the most unprecedented & unprincipled of the transactions of modern times. the crimes of it’s enemies, the licentiousness of it’s associates in defence, the exertions and
			 sufferings of it’s inhabitants under slaughter & famine, and it’s consequent depopulation, will mark indelibly the baneful ascendancy of the tyrants of the sea and continent, &
			 characterise
			 with blood & wretchedness the age in which they have lived. yet these sufferings of Spain will be remunerated, her population restored & increased, under the auspices and protection of this new constitution; and the miseries of the present generation will be the price, and even the cheap price of the prosperity of endless generations to come.there are parts of this
			 constitution in however in which you would expect of course that we should not concur. one of these is the intolerance of all but the Catholic religion; and no security provided against the
			 reestablishment of an
			 inquisition, the exclusive judge of Catholic opinions, and authorised to proscribe & punish those it shall deem a-catholic.
			 2dly the aristocracy, quater sublimata, of her legislators: for the ultimate electors of these will themselves have been three times sifted from the mass of the people, and may chuse from the nation at large persons never named by
			 any of the electoral bodies.but
			 there is one provision which will immortalise it’s inventors. it is that
			 which, after a certain epoch, disfranchises
			 every citizen who cannot read and write.
			 this is new; and is the fruitful germ of the improvement of every thing good, and the correction of every thing imperfect in the present constitution. this will give you an enlightened people,
			 and an
			 energetic public opinion which will controul and enchain the aristocratic spirit of the government. on the whole I hail your country as now likely to resume and surpass it’s antient splendor
			 among
			 nations.this might perhaps have been better secured by a just confidence in the
			 self-sufficient strength of the Peninsul itself; every thing without it’s limits being it’s weakness not it’s force. if the mother country has not the magnanimity to part with the colonies in friendship, thereby making them, what
			 they would certainly be, their natural and firmest allies, these will emancipate themselves, after exhausting her strength and resources in ineffectual efforts to hold them in subjection. they
			 will
			 be rendered enemies of the mother country, as England has rendered us by an unremitting course of insulting injuries and silly provocations. I do not say this from the impulse of national interests. for I do not know that the US. would find an interest in the independance of neighbor nations, whose produce and commerce would rivalize ours. it could only be that kind of interest which every human being
			 has in the
			 happiness and prosperity of every other. but putting right and reason out of the question, I have no doubt that on calculations of interest alone, it is that of Spain to anticipate voluntarily, and as a matter of grace and friendship, the independance of her colonies, which otherwise necessity will enforce.
          I avail myself of this occasion of entering into some explanations which my daughter mrs Randolph is anxious should be conveyed to Madame de Onis. about the time (in 1809.) when you honored me with a letter, inclosing one from my friend mr Yznardi, Madame de Onis was so kind as to address a note to mrs Randolph covering a letter from mrs Hackley. this seemed to have been entrusted to a Member of Congress for conveyance, as it came inclosed from one, who perhaps mislaid or forgot it, till some months had elapsed.
			 it found her under a long and
			 afflicting spell of sickness, & among the
			 first acts of her convalescence was the writing an answer expressing her thanks to Me de Onis and the assurances of her great respect. this answer she was afterwards made to apprehend, by information from mrs Hackley, had never got to hand; and that she might have suffered in the estimation of Me de Onis as guilty of an omission of duty of which she is incapable. it is
			 at her request that I take the liberty of placing this transaction here, and of praying thro’ this channel to pass to Madame de Onis the renewed assurances of her great respect and consideration; and joining with them my own, I beg leave to tender to yourself the same, with sincere wishes for your health and
			 happiness.
          Th:
            Jefferson
        